Biddle, C. J.
In this case, founded on a check made by the appellant, and protested in the hands of the payee, a judgment was rendered on the 18th day of May, 1875, for $1,016.60. The transcript was filed in this court November 2d, 1876. On the 6th day of June, 1877, the appeal was dismissed for the want of a brief. The transcript and papers were then, by leave of this court, withdrawn, and on the 20th day of October, 1877, refiled, the cause submitted’ and the appellant’s brief filed; but the brief presents no question and points out no error, and we can find none.
The judgment is affirmed, with costs and ten per cent, damages.